DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2021 has been entered.

Response to Amendments/Arguments
4.	The formal issue of Claim 56 is corrected. The Claim Objections towards claim 56 is withdrawn. 
	The amended Claims 29 and 41 overcome Double Patenting rejection. Consequently, Double Patenting rejection is withdrawn. 

Reasons for Allowance
5.	Claims 29, 30, 32-39, 41, 44, 46, 47, 50, 53, 55, and 56 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	 “determine, in response to determining that the audio data likely comprises data representing the voice activity, that the audio data likely comprises data representing a designated keyword; and 
 	a second set of one or more processors, configured to: 
 	determine that the audio data likely does not comprise data representing the designated keyword; and 
an instruction that prevents transmission of the audio data.” as recited in Claim 29. 
	“in response to determining that the audio data likely comprises data representing the voice activity, determining, by the first subset of the plurality processors, that the audio data likely comprises data representing a designated keyword; and 
 	in response to determining that the audio data likely comprises data representing the designated keyword: 
 		performing, by a second subset of the plurality of processors, speech recognition on at least a portion of the audio data to obtain speech recognition results; 
 		determining, by the second subset of the plurality of processors, that the audio data likely does not comprise data representing the designated keyword; and 
 		generating, by the second subset of the plurality of processors in response to determining that the audio data likely does not comprise data representing the designated keyword, an instruction that prevents transmission of the audio data.” as recited in Claim 41. 
The closest prior art found as following. 
a.	Shenhav (US 2014/0006825 A1.) In this reference, Shenhav disclose a method/a system for detecting a wake-up phrase, and transmitting a wake-up message (Shenhav [0014] If the electronic device determines a relatively high and/or high enough likelihood that the sound signal may be representative of a wake-up phase, then the electronic device may transmit the sound signal to a remote server, such as a recognition server, to further analyze the sound signal and determine of whether the sound signal is indeed representative of wake-up phrase, Fig. 5 elements 506, 508, 510, 512, [0058] At block 506, it may be determined if the sound signal corresponds to a correct wake-up phrase, [0059] At block 506 if the correct wake-up phrase is not detected in the wake-up inquiry request, then at optional block 508, the recognition server 204 and associated processors 260 may log the results/message statistics of the inquiry, [0060] If at block 506, it is determined that the received sound signal does correspond to a wake-up phrase, then the recognition server 204 may, at block 510, may process the logged results and/or statistics of the wake-up recognition. The method 500 may proceed to transmit a wake-up signal to the mobile device 200 at block 512. The wake-up signal, as described above, may enable the processors 212 to awake into an on state from a stand by state.) In Shenhav, in response to 
c.	Soemo et al. (US 2013/0060571 A1.) In this reference, Soemo et al. disclose a method/a system for detecting one or more keywords with the utterance to transmitting the utterance to the cloud-based speech recognition engine (Soemo [0060] In step 513, it is determined whether one or more keywords have been detected within the first utterance in step 512. If one or more keywords have not been detected, then step 510 is performed. In this case, if no keywords within an utterance are detected, then subsequent cloud-based speech processing is not performed. Otherwise, if one or more keywords have been detected, then step 514 is performed, [0063] In step 516, the first utterance and the one or more keywords are transmitted to a second computing device. Context information determined in step 514 of FIG. 5A and one or more location pointers determined in step 512 of FIG. 5A may also be transmitted to the second computing device. In one embodiment, the second computing device may comprise a cloud-based speech recognition engine or an application server, such as application server 150 in FIG. 1. The first utterance may be transmitted via an audio file (e.g., a WAV file or an MP3 file) associated with the first utterance. The audio file may be created using an audio codec that converts received analog audio signals into a compressed or uncompressed digital representation. The one or more keywords may be transmitted via text information.) In Soemo et al., if no keywords within an utterance are detected, then the system is back to step 510 “Acquire one or more audio recordings associated with one or more directions.” and then subsequence cloud-based speech processing is not performed. Soemo et al. does not teach and/or suggest generating an instruction that prevents transmission of the audio data in response to determining that the audio data likely does not comprise data representing the designated keyword. Thus, Soemo et al. fail to teach and/or suggest the allowable subject matter noted above. 
The speech recognition unit 502 may identify the received keywords by comparing the words or a combination of the words with a first-vocabulary set comprising keyword vocabulary elements to determine whether the user has pronounced one of the keywords present in the first vocabulary set 103. The SDS 500 may continuously analyze the received acoustic signals to check whether the user has pronounced keyword information, thus indicating to the SDS that he wants to provide a control command for an electronic device 508. The first vocabulary set may comprise keywords, where one keyword may actually be a combination of several words. If a keyword is not found, steps 100-102 are repeated.) In Konig, if the keyword is not found, the system repeats steps 100-102 which are receiving acoustic utterance, storing utterance, and searching keyword. Konig does not teach and/or suggest generating an instruction that prevents transmission of the audio data in response to determining that the audio data likely does not comprise data representing the designated keyword. Thus, Konig fail to teach and/or suggest the allowable subject matter noted above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THUYKHANH LE/Primary Examiner, Art Unit 2655